DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on December 28, 2020 are entered into the file. Currently, claims 1, 5, 6, and 8 are amended, and claims 1-10 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Iyoda et al. (JP 2007-254768, machine translation previously provided) in view of Lee et al. (JP 2015-132010, cited on IDS, machine translation previously provided).
Regarding claims 1 and 8, Iyoda et al. teaches a soft magnetic metal powder having soft magnetic metal particles including Fe (1; iron powder particles, [0035], see Fig. 4 below) and being amorphous [0025], wherein a surface of the soft magnetic metal 

    PNG
    media_image1.png
    247
    366
    media_image1.png
    Greyscale

Fig. 4 in Iyoda et al. (JP 2007-254768) showing soft magnetic powder material having a coating layer (2) and a ferrite layer (4).

Iyoda et al. specifically teaches arranging the coating layer and ferrite layer in this particular order so as to prevent mutual diffusion between the iron powder particles and the ferrite layer, thus enabling improved electrical resistance and magnetic performance of the magnetic powder and dust core ([0010]-[0016]). As such, Iyoda et al. teaches the same structural limitations of the soft magnetic metal particle with first and second coating parts as the instant application, and further teaches the same rationale for including the first and second coating parts, which is to maintain a high resistivity of the coated particle by preventing diffusion of iron from the core particle to the insulating coating (see paragraphs [0010], [0060] of the as-filed specification). 
Iyoda et al. does not expressly teach a third coating part including an oxide of at least one element selected from the group consisting of P, Si, Bi, and Zn. However, in the analogous art of insulated Fe-based alloy powders, Lee et al. teaches an 2O5 powder glass in order to achieve a thin, uniform, and dense insulating coating layer [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic powder material disclosed by Iyoda et al. by incorporating the phosphorous oxide glass coating disclosed by Lee et al. as a third coating part of the soft magnetic metal particle of Iyoda et al. in order to form a thin, uniform, and dense coating layer on the iron powder particles and to enable increased resistivity and decreased core losses due to eddy currents.
Regarding claim 2, Iyoda et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Iyoda et al. further teaches a ferrite layer (4; second coating part, Fig. 4) formed from ferrite powder particles (3) which contain iron (III) oxide (Fe2O3) as a main component [0045]. Therefore, since Iyoda et al. teaches the ferrite layer comprising trivalent iron oxide in the form of Fe2O3 and does not disclose the presence of any other forms of iron oxide, the reference meets the limitation reciting “wherein a ratio of trivalent Fe atoms is 50% or more among Fe atoms of oxides of Fe in the second coating part”.
Regarding claims 9 and 10, Iyoda et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Iyoda et al. further teaches a dust core constituted by .

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iyoda et al. (JP 2007-254768) in view of Lee et al. (JP 2015-132010) as applied to claim 1 above, and further in view of Otsuka et al. (US 2014/0138570).
Regarding claims 3 and 4, Iyoda et al. in view of Lee et al. teaches all of the limitations of claims 1 and 2 above but does not expressly teach the third coating part including a soft magnetic metal fine particle.
However, in the analogous art of insulated Fe-based particles, Otsuka et al. teaches a composite particle (5; soft magnetic metal powder, [0009], [0021]) comprising an Fe-based core particle (3; core particle, [0009], [0073]), wherein a surface of the core particle is covered by a coating part comprising an insulating layer (31) and a coating particle (40; soft magnetic metal fine particle, [0053]) having an insulating layer (41) (Fig. 1, [0050]-[0051]). Otsuka et al. further teaches the insulating layers (31) and (41) being inorganic binders including silicates or phosphates, with one example using phosphate glass ([0088], [0154]).
Otsuka et al. further teaches the composite particle including the deformable soft magnetic metal particles (40) within the coating layer in order to enable the composite particles to achieve a high packing ratio and a high permeability by reducing the amount of binder required to form the powder core ([0009]-[0012], [0030]-[0032]). Otsuka et al. further teaches the mechanism for achieving a high packing ratio of the composite particles within the powder core being a difference in hardness between the core 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder of Iyoda et al. in view of Lee et al. by replacing the phosphorous oxide glass third coating part taught by Lee et al. with the phosphate glass coating layer comprising the soft magnetic metal fine particle taught by Otsuka et al. in order to increase the packing ratio of the magnetic powder to enable formation of a dust core with improved magnetic permeability and saturation magnetic flux density.
Regarding claims 5 and 6, Iyoda et al. in view of Lee et al. and Otsuka et al. teaches all of the limitations of claims 3 and 4 above, but does not expressly teach an aspect ratio of the coating particles.
However, Otsuka et al. does teach that the coating particles (40; soft magnetic metal fine particles) of the coating layer (4) are designed to have a Vickers hardness less than the Vickers hardness of the core particle (3; soft magnetic metal particle) in order for the coating particles to be appropriately deformed along the surface of the core particles upon compression during formation of the powder core ([0058]-[0061], [0107]).
Although Otsuka et al. does not expressly teach an aspect ratio of the coating particles, the reference does suggest that it is preferable for the coating particles to be elongated by deformation in order to fill the gaps between the core particles to achieve a high packing ratio, and the reference further teaches that the coating particles may not maintain the circular shape shown in Fig. 1 ([0030], [0107], [0110]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal particle of Iyoda et al. in view of Lee et al. and Otsuka et al. by setting an aspect ratio of the coating particles of Otsuka et al. within the claimed range according to the amount of deformation of the coating particles required to achieve the desired packing ratio in order to optimize the magnetic properties of the pressed powder core [0107].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iyoda et al. (JP 2007-254768) in view of Lee et al. (JP 2015-132010) as applied to claim 1 above, and further in view of Toyoda et al. (US 2006/0216507).
Regarding claim 7, Iyoda et al. in view of Lee et al. teaches all of the limitations of claim 1 above but does not expressly teach an average crystallite size. However, in the analogous art of soft magnetic metal powders used for dust cores, Toyoda et al. teaches a soft magnetic material containing a metal magnetic powder (10) formed from crystals (1) having an average size of 8 nm, 21 nm, 29 nm, or 39 nm (Abstract, Table 1). Toyoda et al further discloses several additional crystal sizes in Table 1. Moreover, Toyoda et al. teaches the motivation for the desired average crystal size to be to reduce distortion within the metal magnetic particles, thus providing a soft magnetic material having high permeability ([0010], [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal particle disclosed by Iyoda et al. in view of Lee et al. to include a crystalline region with crystallites having an average size between 1 and 50 nm as disclosed by Toyoda et al. in order to provide prima facie case of obviousness exists. See MPEP 2144.05(I).

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 8 over 35 USC 112(b) is withdrawn in light of the amendments to the claims filed 12/28/2020.

Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments with respect to the rejections of claim 1 over Ueda et al. and Iyoda et al. in view of Maeda et al. filed 12/28/2020 are considered but are moot because the amendment to claim 1 necessitated the new grounds of rejection, which does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takahashi et al. (US 2012/0082844) teaches a composite soft magnetic metal particle (1) comprising a core particle (2) containing iron as the main component, an inner passivation layer (3a) formed on the surface of the core 
Orimo et al. (US 2018/0005739) teaches a soft magnetic material comprising a core particle (P1, P2) containing Fe having three or four oxide films coated on the surface of the particle (Figs. 5-8).
Suetsuna et al. (US 2017/0209924) teaches flaky magnetic metal particles (10; soft magnetic metal powder) comprising a first magnetic particle (2; soft magnetic metal particle) containing Fe and a plurality of second magnetic particles (4; soft magnetic metal fine particle) arranged on the surface along with a coating layer (14; coating part, Fig. 7).
Maeda et al. (US 7,622,202) teaches a soft magnetic material including a plurality of composite magnetic particles (40) having a metal magnetic particle (10), an insulation coating (20), and an undercoating (30), wherein the coating layers serve to prevent diffusion of Fe atoms into the insulating coating from the metal magnetic particle (Figs. 4-6).
Hosokawa et al. (JP 2013-168648) teaches an iron-based soft magnetic powder having a specified content ratio of wustite (FeO), hematite (Fe2O3), magnetite (Fe3O4) ([0012], [0069]). Hosokawa et al. teaches that hematite imparts mechanical strength to the magnetic material, whereas wustite reduces the strength of the material, and therefore the wustite content should be reduced by conversion to magnetite ([0014], [0056]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/Rebecca L Grusby/Examiner, Art Unit 1785      
                                                                                                                                                                                                  
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785